          Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
CHRISTOPHER DANUSIAR,                                         :

                          Plaintiff,                         :

                 v.                                          :         AMENDED
                                                                  MEMORANDUM AND ORDER
AUDITCHAIN USA, INC., A DELAWARE                             :
CORPORATION, MATREYA.IO, LLC,                                        20-CV-1477 (KNF)
A DELAWARE LIMITED LIABILITY                                 :
CORPORATION, AND JASON M. MEYERS,
INDIVIDUALLY,                                                :

                           Defendants.                        :
--------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

                                             INTRODUCTION

        Plaintiff Christopher Danusiar (“Danusiar”) commenced this action against Auditchain

USA, Inc. (“Auditchain”), Matreya.io, LLC (“Matreya”) and Jason M. Meyers (“Meyers”),

seeking damages and asserting the following claims against all defendants: (1) “Count I violation

of Illinois Wage Payment and Collection Act” (“IWPCA”); (2) “Count II in the alternative to

Count I violations of the New York Labor Law” (“NYLL”); (3) “Count III breach of contract”;

and (4) “Count IV breach of the implied covenant of good faith and fair dealing.” Before the

Court are: (a) the defendants’ motion, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, for an order “dismissing Counts One, Two and Four of the Complaint with prejudice,

and dismissing defendants Jason M. Meyers and Matreya.io, LLC from the entire Action with

prejudice,” Docket Entry No. 32, opposed by the plaintiff; and (b) the plaintiff’s letter-motion

requesting that the defendants’ “new arguments raised in Reply, along with the new exhibits” be

stricken or not evaluated, Docket Entry No. 41, opposed by the defendants.



                                                        1
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 2 of 22




                               FIRST AMENDED COMPLAINT

       The plaintiff alleges in the first amended complaint that Meyers developed the idea for a

decentralized continuous audit and reporting protocol ecosystem through Matreya, which is now

branded and communicated as Auditchain. Auditchain was incorporated in 2018, although its

assets remain with Matreya. Meyers recruited the plaintiff due to his extensive background in

assurance and accounting technology to assist with the transition from Matreya to Auditchain,

with the understanding that the plaintiff would be providing services to both companies. The

plaintiff asserts that his employment, effective September 5, 2018, was governed by a “Term

Sheet,” the employment agreement attached to the amended complaint as Exhibit A. The

plaintiff was involved in drafting and reviewing all relevant documents to transition all assets

and intellectual property related to the decentralized continuous audit and reporting protocol

ecosystem from Matreya to Auditchain. All work the plaintiff performed for Matreya was

performed simultaneously for Auditchain, and vice versa, and the plaintiff performed his duties

“from the Company’s office in New York City” and “remotely from his home in Wheaton,

Illinois.” The plaintiff asserts that, as a result of the defendants’ unlawful conduct, he terminated

his employment with the defendants “for Good Reason effective March 20, 2019.” The plaintiff

alleges that he received payments from Matreya for the first three months of his employment,

after which, “the Company” subsequently failed to pay him any wages. According to the

plaintiff, the defendants: (i) “failed to pay Mr. Danusiar all of his earned wages under the

Employment Agreement, including his salary, his bonus payment, and his separation pay”;

(ii) “failed to reimburse Mr. Danusiar for all business expenses he incurred on Defendants’

behalf”; (iii) “misclassified the plaintiff as an independent contractor”; and (iv) “owe him

additional money for employment taxes Defendants failed to withhold.”



                                                  2
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 3 of 22




       Exhibit A to the first amended complaint is an employment agreement between the

plaintiff and “Auditchain USA, Inc., a Delaware corporation (‘Auditchain’ or the ‘Company’).”

It states that the plaintiff “shall serve in the capacity as a Director and the Chief Executive

Officer for Auditchain” and his “Responsibilities” are described as follows:

       Executive shall serve as Chief Executive Officer to Auditchain and serve as a
       member of the board of directors (“Board”). Executive shall oversee the day to day
       activities of all operations of the Company and have the duties, authorities and
       responsibilities of persons in similar capacities in similarly sized companies. Such
       activities shall include overseeing the development of Decentralized Continuous
       Audit & Reporting Protocol EcosystemTM, the Company’s decentralized
       assurance and reporting product in development as well as guiding the Company’s
       overall strategic plans. Executive shall work regularly with the Auditchain team at
       their physical office location(s), but can work remotely or from any Auditchain
       office location as desired. Executive shall report directly to the Board and all
       employees of the Company shall report directly to Executive (or his designee).
       The Company (and its shareholders) shall take such action as may be necessary to
       appoint or elect Executive as a member of the Board as of the date of Executive’s
       commencement of employment.

The employment agreement provides, under the term “Compensation,” as follows:

       During the Initial Term, Executive shall be paid a cash salary equal to: (i) no less
       than $225,000 during the first year following the date of Executive’s
       commencement of employment and (ii) no less than $325,000 thereafter (“Salary”).
       Salary payments shall be made in monthly installments on the first day of each
       month.

       The Company plans to conduct a token generation event (“TGE”) within 90 days
       from the date of this letter. Upon the closing of the TGE, Executive shall be paid a
       bonus equal to $100,000 (the “TGE Bonus”); provided that the TGE Bonus shall
       equal $200,000 in the event the gross aggregate proceeds generated from, or arising
       with respect to, the TGE equal or exceed $5 Million. An additional bonus equal to
       $200,000 shall be paid upon the commercial launch of the Auditchain blockchain.
       Executive shall be entitled to the bonuses specified in this paragraph if Executive
       is providing any services to the Company (whether as a member of the Board, a
       consultant or otherwise) as of the date of consummation of the TGE or the
       commercial launch of the Auditchain blockchain, respectively. Further, in the event
       Executive’s employment or service is terminated by the Company without Cause
       or by Executive with Good Reason upon or with the 120 day period immediately
       preceding the date of consummation of the TGE or the commercial launch of the
       Auditchain blockchain, Executive shall be deemed employed as of the date of such
       event(s) and entitled to the applicable bonus(es) specified herein.

                                                  3
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 4 of 22




       Executive will be entitled to participate in all employee and fringe benefit plans
       generally available to executives and employees of the Company.

       Executive will be reimbursed for customary business expenses.

       Executive shall be entitled to 2,000,000 AUDT tokens (“AUDT”). The Tokens
       shall vest in the following manner: (i) 500,000 equally on a per block basis over the
       one year period commencing from the date of the TGE, (ii) 500,000 shall vest
       immediately upon the date of the commercial release of the genesis block of the
       Auditchain blockchain (“Genesis Block”), (iii) 500,000 shall vest immediately
       upon the date of achievement of the first commercial customer and (iv) 500,000
       shall vest immediately upon the achievement of an aggregate of $[5,000,000] in
       revenue within any rolling 12 month period, excluding revenue generated directly
       from the TGE. Executive shall be entitled to the vesting specified in this paragraph
       if Executive is providing any services to the Company (whether as an employee,
       member of the Board, consultant or otherwise) as of the date of achievement of the
       stated milestone, respectively. Further, in the event Executive’s employment or
       service is terminated by the Company without Cause or by Executive with Good
       Reason upon or with the 120 day period immediately preceding the date of
       achievement of a milestone, Executive shall be deemed employed as of the date of
       such event(s) and entitled to the applicable vesting specified herein.
       Executive shall be issued a non-qualified option to purchase 10% of the outstanding
       shares of common stock of Auditchain, calculated on a fully diluted basis as of the
       date of this Term Sheet (“Option”). The Option shall (a) have an aggregate exercise
       price of $[100], (b) expire ten (10) years following the date of grant, (c) vest in full
       upon the earlier of the commercial release of the Genesis Block and a sale of more
       than 50% of the equity or assets of the Company, and (d) be exercisable at any time
       prior to expiration. Executive will have the right to “net exercise” the Option that
       will allow Executive to use shares issuable upon exercise to cover the applicable
       exercise price and any required tax withholding. Executive shall be entitled to the
       vesting specified in this paragraph if Executive is providing any services to the
       Company (whether as an employee, member of the Board, consultant or otherwise)
       as of the date of commercial release of the Genesis Block. Further, in the event
       Executive’s employment or service is terminated by the Company without Cause
       or by Executive with Good Reason upon or with the 120 day period immediately
       preceding the date of commercial release of the Genesis Block, Executive shall be
       deemed employed as of the date of such event and entitled to the vesting specified
       herein.

The section “Governing Law” of the employment agreement provides: “The Laws of the United

States and the State of New York shall govern this Term Sheet.” The employment agreement

was signed by the plaintiff and Meyers, as Chief Executive Officer for Auditchain.




                                                  4
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 5 of 22




                                   DEFENDANTS’ MOTION

       The defendants argue that the plaintiff cannot state a claim: (i) under the Illinois law

because his employment agreement specifically states that New York law is controlling; (ii) for

violations of the NYLL’s Article 6 because he does not attempt to seek relief under Section 198

of the NYLL, since no allegations exist about any specific deduction of wages and Section 198

does not provide a substantive right to relief; (iii) for breach of the implied covenant of good

faith and fair dealing because it is duplicative of the breach of contract cause of action; and (iv)

against Meyers and Matreya, who are not proper parties and should be dismissed from Count III

because Meyers signed the employment agreement on behalf of Auditchain, not in his individual

capacity or on behalf of Matreya and Matreya is not a party to the employment agreement.

Concerning Count I, the defendants maintain that the employment agreement at issue contains a

specific New York choice-of-law provision; thus, New York law and not Illinois law controls

warranting dismissal of Count I based on Illinois law.

       According to the defendants, the plaintiff alleges that the defendants violated NYLL’s

Article 6 by failing to pay him compensation due and owing when he resigned from Auditchain.

The defendants maintain that, where the essence of the claim concerns a breach of employment

contract, no viable claim exists under NYLL’s Article 6. Moreover, the plaintiff does not

mention NYLL’s Section 193, the NYLL’s Section 198 does not provide a freestanding right to

relief without a claim under NYLL’s Article 6 and, as a chief executive officer, he cannot state a

claim under other provisions of NYLL’s Article 6, not mentioned in his complaint.

       Concerning the plaintiff’s breach of the implied covenant of good faith and fair dealing, it

should be dismissed pursuant to New York law, which does not recognize a separate cause of

action for breach of the implied covenant of good faith and fair dealing when a breach of



                                                  5
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 6 of 22




contract cause of action based on the same facts is pleaded, such as in this case. Moreover, the

plaintiff did not assert an independent tort.

    The defendants assert that Meyers and Matreya “were wrongfully included” in the breach of

contract cause of action between the plaintiff and Auditchain because Meyers signed the

agreement in his capacity as Chief Executive Officer of Auditchain, not in his individual

capacity, and the plaintiff does not make any “claim suggesting any intent or commitment by

Meyers to assume personal responsibility for Auditchain’s contractual duty to pay Plaintiff, or to

backstop Auditchain in the event it failed to pay Plaintiff’s wages or bonuses. Nor has Plaintiff

alleged fraudulent use of Auditchain corporate form.” The defendant contends that Matreya was

not a party to the employment agreement, which defines the “Company” solely as Auditchain

and does not mention Matreya. The plaintiff attempts to conflate Auditchain and Matreya in his

allegations, but the definition of the “Company” in the employment agreement “takes priority

over the definition made up by Plaintiff in the Complaint.” Thus, Meyers and Matreya should be

dismissed with prejudice from the breach of contract cause of action.

             PLAINTIFF’S OPPOSITION TO THE DEFENDANTS’ MOTION

       The plaintiff asserts that the defendants’ motion is premature. The defendants do not

seek to dismiss and failed to answer Count III, a breach of contract cause of action, and resolving

IWPCA or NYLL causes of action “will require fact driven choice-of-law analysis to determine

whether Illinois has significant contacts to this litigation.” The plaintiff contends that Illinois

law should apply, and the choice-of-law contractual provision should be rejected because “New

York courts follow the RESTATEMENT (SECOND) OF CONFLICT OF LAWS and reject

contractual choice-of-law provisions if its [sic] application is ‘contrary to any fundamental policy

of a state which has a materially greater interest than the chosen state in the determination of the



                                                   6
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 7 of 22




particular issue at bar, and which would be the state of the applicable law in the absence of an

effective choice of law by the parties.’” The plaintiff asserts “that New York law does not

provide adequate protections for an employee whom Defendants failed to pay several months of

wages, bonus compensation, expense reimbursements, and severance.” The plaintiff contends

that, since the majority of the business was conducted by the plaintiff from Illinois and the

plaintiff paid taxes in Illinois, Illinois has stronger contacts and strong public policy interest to

protect the plaintiff. The plaintiff asserts that Illinois has significant contacts to the matter, and

under the Illinois law “it is a violation of the state’s public policy to fail to properly pay earned

compensation to an employee,” such as the plaintiff who worked while residing in Illinois.

        Alternatively, NYLL, Sections 191, 193 and 198 apply to the plaintiff’s claim for failure

to pay several of his earned and guaranteed wages, bonus, severance and expenses. The plaintiff

asserts that the defendants failed to pay the plaintiff any wages for three months, “along with

other guaranteed pay,” and they “conflate different sections” of NYLL “to create confusion.”

According to the plaintiff, NYLL exempts executives only when an employer pays the employee

in excess of nine hundred dollars a week, which the defendants failed to pay. Moreover,

Sections 198(3) and 193 apply to the plaintiff because they protect all employees and, since the

defendants failed to pay wages, Section 191 also applies.

        The plaintiff contends that Meyers and Matreya are proper defendants because they are

employers under IWPCA and NYLL, and “both statutes impose individual liability.” The

plaintiff conducted work for Matreya and received some, but not all, compensation from

Matreya, and Meyers allowed knowingly “the Company” to fail to pay the plaintiff his salary,

bonus, expenses and severance pay.




                                                   7
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 8 of 22




       The plaintiff asserts that the breach of implied covenant of good faith and fair dealing

cause of action is distinct from and in the alternative to his breach of contract cause of action

because the defendants acted in bad faith by failing to pay him his earned compensation, bonus

and severance pay. Since courts have allowed alternative pleadings and the defendants did not

file an answer to Count III, breach of contract, the defendants’ motion regarding Count III should

be denied or the plaintiff granted leave to plead Count IV in the alternative.

                                    DEFENDANTS’ REPLY

       The defendants contend that their motion is timely and “Illinois contacts with the

litigation has been previously decided” in Illinois state court, as the court found no specific or

general jurisdiction over the defendants and Illinois did not have sufficient contacts to the

litigation. Thus, discovery is unnecessary to resolve a “conflict-of-law” issue. The plaintiff’s

“entire argument was fully briefed and argued before the Illinois Court,” “the case was

dismissed” and the plaintiff’s motion to reconsider denied. Since the plaintiff’s employment

agreement contains a specific New York choice of law provision, the action was filed in New

York and “New York applies the law of the state agreed to by the parties in the contract,” the

action is governed by New York law.

       The defendants assert that the plaintiff ignores “the governing authority regarding the

applicability” of the NYLL, which “exempts him as an Executive,” and that NYLL claim “is

preempted by his Breach of Contract claim.” The plaintiff did not mention NYLL’s Section 193

improper deductions in his first amended complaint, raised for the first time in the plaintiff’s

opposition to the motion, and Section 193 “has nothing to do with failure to pay wages or

severance benefits.” Since the plaintiff alleges withholding of wages or severance benefits rather




                                                  8
         Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 9 of 22




than alleging specific deduction of wages, the plaintiff failed to state a claim under NYLL’s

Section 193.

       The defendants maintain that the plaintiff “ignores and fails to address the well-

established principles that a party to a contract must actually be named as a party, and an officer

signing a contract in his official capacity is not subject to liability.” Meyers and Matreya “were

wrongfully included in Count Three, which amounts to a breach of contract between Plaintiff

and Auditchain,” and Meyers did not sign the contract on behalf of Matreya, a non-party to the

agreement. The plaintiff did not allege intent or commitment by Meyers to assume personal

responsibility for Auditchain’s contractual duty to pay the plaintiff or any fraudulent use of

Auditchain’s corporate form.

       The plaintiff failed to distinguish his cause of action for breach of the implied covenant

of good faith and fair dealing from his breach of contract cause of action, of which it is

duplicative. The plaintiff admits that he failed to plead in the alternative and does not dispute

that his Count IV is premised on the same facts as Count III, a breach of contract cause of action.

Since Count III breach of contract is directed to all defendants, the Court’s decision on this

motion would determine how Auditchain will respond to Count III. In support of their reply, the

defendants submitted their attorney’s declaration with Exhibit A, “the November 26, 2019

transcript in the case, Danusiar v. Auditchain, et al., 2019-L800, 18th Cir., Dupage Cty,

Illinois,” Exhibit B, “the November 26, 2019 Order dismissing the Action,” Exhibit C,

“Plaintiff’s motion to reconsider the court’s November 26, 2019 Order,” and Exhibit D, “the

Order denying the motion to reconsider and affirming the motion to dismiss.”




                                                 9
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 10 of 22




               PLAINTIFF’S LETTER-MOTION TO STRIKE THE REPLY

       The plaintiff asserts that the defendants “improperly seek to transform a Rule 12(b)(6)

Motion into a Rule 56 Motion in their Reply,” and he requests “that the new arguments raised in

Reply, along with the new exhibit, not be considered in adjudicating the Motion.” According to

the plaintiff, the defendants attempt, for the first time in their reply, to conduct a choice-of-law

analysis, relying on a non-precedential decision from a state court involving personal jurisdiction

and not the application of IWPCA. The plaintiff asserts that discovery in this action “will

establish both the conflict-of-law analysis and establish the proper employer. At the close of

discovery, the parties can litigate the application of New York or Illinois state wage laws.”

       DEFENDANTS’ OPPOSITION TO THE PLAINITFF’S LETTER-MOTION

       The defendants assert that they did not raise any new arguments or present new facts in

their reply, but “referred to and cited Plaintiff’s prior action regarding the same claims at issue in

this matter to address the choice of law argument made by Plaintiff in his Response.” The state

court documents attached to counsel’s declaration are provided to the Court “for ease of

reference.” According to the defendants, had the plaintiff not raised this argument in his

response, the defendants would not have responded to it in their reply. The plaintiff seeks

improperly, through his meritless motion, to prevent the defendants from responding to an

argument not made in their initial motion.

                                       LEGAL STANDARD

       A party may assert, by motion, the defense of “failure to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to “state a claim to relief that is plausible on its face.” A claim
       has facial plausibility when the plaintiff pleads factual content that allows the court



                                                  10
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 11 of 22




       to draw the reasonable inference that the defendant is liable for the misconduct
       alleged.

       Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell
       Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)).


“Conclusory allegations that the defendant violated the standards of law do not satisfy the need

for plausible factual allegations.” Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 191

(2d Cir. 2010) (citing Twombly, 550 U.S. at 555, 127 S. Ct. at 1965). On a motion pursuant to

Rule 12(b)(6), all facts alleged in the complaint are assumed to be true and all reasonable

inferences are drawn in the plaintiff’s favor. See Interpharm, Inc. v. Wells Fargo Bank, Nat’l

Ass’n, 655 F.3d 136, 141 (2d Cir. 2011). “[T]he complaint is deemed to include any written

instrument attached to it as an exhibit or any statements or documents incorporated in it by

reference.” Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991).

       If, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are
       presented to and not excluded by the court, the motion must be treated as one for
       summary judgment under Rule 56. All parties must be given a reasonable
       opportunity to present all the material that is pertinent to the motion.

       Fed. R. Civ. P. 12(d).

                           APPLICATION OF LEGAL STANDARD

Fed. R. Civ. P. 12(d) Matters Outside the Pleadings

       In support of their reply, the defendants submitted a declaration by their attorney with

exhibits. The exhibits concern a prior litigation between the parties in Illinois state court.

However, the first amended complaint does not contain any allegations concerning the parties’

prior litigation in Illinois state court. Since the contents of the materials contained in the

defendants’ reply exhibits are not referenced in the first amended complaint, they constitute

matters outside the pleadings. The Court declines to consider the matters outside the pleadings



                                                  11
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 12 of 22




in determining the instant motion. Therefore, the Court excludes from consideration of the

instant motion the defendants’ reply declaration with exhibits and any arguments pertaining to

them in the reply. As a result of the Court’s determination not to consider the matters outside the

pleadings, in considering the defendants’ Rule 12(b)(6) motion to dismiss, plaintiff’s letter-

motion to strike the matters outside the pleadings and related arguments is moot.

Count I Violation of Illinois Wage Payment and Collection Act

       Concerning Count I of the first amended complaint, the defendants assert that the

employment agreement at issue contains a specific New York choice-of-law provision; thus,

New York law and not Illinois law governs warranting dismissal of Count I based on Illinois

law. The plaintiff asserts that the contractual choice-of-law provision should be rejected and

“Illinois law should apply” because

       New York courts follow the RESTATEMENT (SECOND) OF CONFLICT OF
       LAWS and reject contractual choice-of-law provisions if its [sic] application is
       “contrary to any fundamental policy of a state which has a materially greater
       interest than the chosen state in the determination of the particular issue at bar, and
       which would be the state of the applicable law in the absence of an effective choice
       of law by the parties.”


       For the purpose of the Rule 12(b)(6) motion to dismiss, the plaintiff’s non-conclusory

allegations in the first amended complaint are taken as true, including that: (a) the terms of his

employment were governed by the “Term Sheet” employment agreement, attached as Exhibit A

to the first amended complaint; and (b) the employment agreement contains a term styled

“Governing Law,” which states: “The Laws of the United States and the State of New York shall

govern this Term Sheet.” The plaintiff does not assert that the choice-of-law provision in his

employment agreement is ambiguous, invalid or unenforceable, and he does not challenge any of

the terms of the employment agreement which he asserts he executed and based on which he



                                                 12
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 13 of 22




asserts his Count III breach of contract cause of action. The plaintiff argues only that the New

York choice-of-law contractual provision contained in the agreement governing his employment

should be rejected and Illinois law applied because “New York courts follow the

RESTATEMENT (SECOND) OF CONFLICT OF LAWS and reject contractual choice-of-law

provisions if its [sic] application is ‘contrary to any fundamental policy of a state which has a

materially greater interest than the chosen state in the determination of the particular issue at

bar.’” However, the plaintiff fails to make citation to any New York law in support of his

argument. The plaintiff does not assert that application of New York law is “contrary to any

fundamental policy of a state which has a materially greater interest than the chosen state in the

determination of the particular issue at bar,” he asserts only that “Illinois has significant contacts

and a strong public policy interest,” without identifying any “fundamental policy” or “public

policy interest.” That Illinois may have “significant contacts and a strong public policy interest”

does not show that New York law is contrary to any fundamental policy of Illinois or that Illinois

“has a materially greater interest than [New York] in the determination of the particular issue at

bar.”

        “A federal court sitting in diversity jurisdiction applies the choice of law rules of the

forum state.” Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d 424, 433

(2d Cir. 2012). The plaintiff argues that his IWPC claim cannot be dismissed without

conducting a necessary choice-of-law analysis. “In New York, the forum state in this case, the

first question to resolve in determining whether to undertake a choice of law analysis is whether

there is an actual conflict of laws. See Matter of Allstate Ins. Co. and Stolarz, 81 N.Y.2d 219,

223, 597 N.Y.S.2d 904, 613 N.E.2d 936 (1993).” Curley v. AMR Corp., 153 F.3d 5, 12 (2d Cir.

1998). The plaintiff does not assert that “there is an actual conflict of laws” between IWPC and



                                                  13
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 14 of 22




NYLL, and he does not identify any actual conflict between IWPC and NYLL or any other

Illinois law and other New York law; rather, he argues only that “New York law does not

provide adequate protections for an employee whom Defendants failed to pay several months of

wages, bonus compensation, expense reimbursements, and severance.” That IWPC or other

Illinois law may provide greater protection than NYLL or other New York law does not show

that “there is an actual conflict of laws” between Illinois and New York, as required to conduct a

choice-of-law analysis in this case. Id. The Court finds that conducting a choice-of-law analysis

is not necessary because the plaintiff did not assert any actual conflict of laws between Illinois

and New York. Thus, the plaintiff’s argument is rejected as baseless. Since the plaintiff failed to

assert any actual conflict of laws between Illinois and New York, the Court finds that New York

law governs this action and dismissing “Count I violation of Illinois Wage Payment and

Collection Act” is warranted.

Count II in the Alternative to Count I Violations of the New York Labor Law

       In Count II of the first amended complaint, the plaintiff asserts that: (1) NYLL “requires

Defendants to pay Plaintiff his wages ‘not later than the regular pay day for the period during

which termination occurred’ upon termination of Plaintiff’s employment. N.Y. Lab. Law §

191(3)” and the defendants “did not pay Plaintiff any of his earned and unpaid compensation

upon termination of his employment”; (2) Meyers is liable personally under “N.Y. Lab. Law §

191(3)”; and (3) the defendants “may be subject to liquidated damages equal to one hundred

percent (100%) of wages owed, prejudgment interest, as well as attorneys’ fees and costs

expended in pursuit of the unpaid compensation owed. N.Y. Lab. Law § 198(1-a).” The

defendants contend that the plaintiff cannot state a claim for violations of the NYLL’s Article 6

because: (i) the essence of his claim is breach of contract; (ii) he does not mention Section 193 of



                                                 14
          Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 15 of 22




the NYLL, since no allegations exist about any specific deduction of wages; (iii) Section 198

does not provide a freestanding substantive right to relief; and (iv) as an executive he cannot

state a claim under other provisions of Article 6. The plaintiff asserts that he is protected by

NYLL’s Sections 191, 193 and 198 because: (a) the defendants failed to pay him earned wages

under Section 191; (b) he is not exempted under Section 190(7); and (c) Section 193 protects all

employees, including executives; and (d) the defendants failed to pay his wages and severance

under Section 198(3).

          The defendants do not make citation to any New York law or binding authority in support

of their argument that, “where the essence of the claim concerns a breach of employment

contract, no viable claim exists under NYLL’s Article 6.” Thus, the argument is rejected as

unsupported and meritless. The defendants’ argument, in reply, that NYLL causes of action “are

preempted by his Breach of Contract claim” is rejected as baseless because the doctrine of

preemption, based on the Supremacy Clause of the United States Constitution, concerns “the

different ways in which federal statutes may displace state laws,” Virginia Uranium, Inc. v.

Warren, 584 U.S. __, 139 S. Ct. 1894, 1901 (2019), and does not apply to the relationship

between New York statutes and its common law.

          “[E]xecutives are employees for purposes of Labor Law article 6, except where expressly

excluded.” Pachter v. Bernard Hodes Grp., Inc., 10 N.Y.3d 609, 616, 861 N.Y.S.2d 246, 250

(2008).

          Section 191 of NYLL Article 6

          “[E]mployees serving in an executive, managerial or administrative capacity do not fall

under section 191 of the Labor Law.” Id. That is because executives are excluded expressly

from NYLL’s Section 191 by virtue of the definition, acknowledged by the plaintiff, in NYLL’s



                                                 15
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 16 of 22




Section 190(7), styled “Definitions,” which provides that, “[a]s used in [Article 6] . . . ‘Clerical

and other worker’ includes all employees not included in subdivisions four, five and six of this

section, except any person employed in a bona fide executive, administrative or professional

capacity whose earnings are in excess of nine hundred dollars a week.” Taking the plaintiffs’

allegations as true, the plaintiff was employed as a Director and the Chief Executive Officer for

Auditchain whose salary was in excess of nine hundred dollars a week, namely, it was “equal to:

(i) no less than $225,000 during the first year following the date of Executive’s commencement

of employment and (ii) no less than $325,000 thereafter.” Thus, the plaintiff is excluded

expressly from NYLL Section 191 coverage. See Pachter, 10 N.Y.3d at 616, 861 N.Y.S.2d at

250.

       Section 193 of NYLL Article 6

       Section 193 prohibits an employer from making “any deduction from the wages of
       an employee” unless permitted by law or authorized by the employee for “insurance
       premiums, pension or health and welfare benefits, contributions to charitable
       organizations, payments for United States bonds, payments for dues or assessments
       to a labor organization, and similar payments for the benefit of the employee”
       (Labor Law § 193 [1] [a], [b]).

       Pachter, 10 N.Y.3d at 617, 861 N.Y.S.2d at 251.


Section 193 of NYLL Article 6 does not exclude executives expressly. In his first amended

complaint, the plaintiff did not assert that the defendants made any specific “deduction from the

wages”; rather, he asserted under Count II that the defendants did not pay “any of his earned

unpaid compensation upon termination of his employment,” which includes his earned unpaid

“salary, his bonus payment, and his separation pay.” The plaintiff argues that failure to pay his

earned “wages” constitutes unlawful deduction from his wages in violation of Section 193. The

defendants did not assert that the alleged earned wages do not include unpaid salary, bonus and



                                                 16
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 17 of 22




separation pay or that unpaid salary, bonus and separation pay were discretionary. The

defendants assert that “Section 193 has nothing to do with failure to pay wages or severance

benefits, governing instead the specific subject of making deductions from wages,” relying on

Monagle v. Scholastic, Inc., No. 06 Civ. 14342 GEL, 2007 WL 766282, at *2 (S.D.N.Y. Mar. 9,

2007), which makes citation to Kletter v. Fleming, 32 A.D.3d 566, 567, 820 N.Y.S.2d 348, 350

(App. Div. 3d Dep’t 2006). Unlike this case, Kletter involved a “breach of contract claim that

plaintiff improperly calculated the net amount upon which his percentage fees were based,” and

the court stated: “This dispute as to the calculation of the net amount does not reflect a deduction

from wages within the meaning of section 193 and, thus, the additional remedies provided by

Labor Law article 6 are not available here.” Id. The defendants do not make citation to any New

York Court of Appeals decision in support of their argument that “Section 193 has nothing to do

with failure to pay wages or severance benefits, governing instead the specific subject of making

deductions from wages.” New York lower courts are divided on this issue, with some courts

finding that failure to pay earned wages constitutes an unlawful deduction from the wages, see, e.

g., Zinno v. Schlehr, 175 A.D.3d 843, 844, 107 N.Y.S.3d 220, 221 (App. Div. 4th Dep’t 2019)

(failure to pay the plaintiff “the full amount of the additional compensation that plaintiff had

earned, as required by the parties’ agreement, constituted a deduction from wages in violation of

Labor Law § 193(1)”), and other courts finding that failure to pay “the Production Bonus”

provided in the employment agreement “constitutes a ‘wholesale withholding of payment,’

which is not a ‘deduction’ within the meaning Labor Law § 193,” Kolchins v. Evolution

Markets, Inc., 182 A.D.3d 408, 122 N.Y.S.3d 288, 289 (App. Div. 1st Dep’t 2020); see Perella

Weinberg Partners LLC v. Kramer, 153 A.D.3d 443, 449, 58 N.Y.S.3d 384, 390 (App. Div. 1st

Dep’t 2017) (“a wholesale withholding of payment is not a ‘deduction’ within the meaning of



                                                 17
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 18 of 22




Labor Law § 193” and “[t]his issue was not addressed by the Court of Appeals in Ryan v.

Kellogg Partners Inst. Servs., 19 N.Y.3d 1, 16, 945 N.Y.S.2d 593, 968 N.E.2d 947 (2012)). The

New York Court of Appeals found in Ryan that, where

       bonus had been earned and was vested before he left his job at Kellogg; its payment
       was guaranteed and non-discretionary as a term and condition of his employment
       (see Giuntoli v Garvin Guybutler Corp., 726 F Supp 494, 509 [S.D.N.Y. 1989]
       [“bonus payments, already due and vested . . . fall within the definition of wages in
       § 190”]). Since Ryan’s bonus therefore constitutes “wages” within the meaning of
       Labor Law § 190(1), Kellogg's neglect to pay him the bonus violated Labor Law §
       193 (see Pachter v Bernard Hodes Group, Inc., 10 NY3d 609, 617 [2008]), and
       entitles Ryan to an award of attorney’s fees under Labor Law § 198 (1-a).

       Ryan v. Kellogg Partners Institutional Servs., 19 N.Y.3d 1, 16, 945 N.Y.S.2d 593,
       602 (2012)


Taking as true the plaintiff’s allegations that he earned his “wages,” which included his salary,

bonus and separation pay, and the defendants failed to pay his earned “wages,” the Court finds

that the plaintiff alleged sufficient factual content that allows the Court to draw the reasonable

inference that the defendants are liable for violating Section 193 of NYLL Article 6. Thus,

dismissing Count II for failure to state a claim is not warranted.

       Section 198 of NYLL Article 6

       “[T]he remedies provided in section 198 were intended to be limited to claims based

upon substantive violations of [Article 6].” Gottlieb v. Kenneth D. Laub & Co., 82 N.Y.2d 457,

463, 605 N.Y.S.2d 213, 216-17 (1993).

       [T]he statutory remedy of an award of attorney’s fees to a prevailing employee, as
       well as the liquidated damages remedy where a willful failure to pay wages has
       been established, are limited to actions for wage claims founded on the substantive
       provisions of Labor Law article 6. Moreover, any doubts on the true meaning of the




                                                 18
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 19 of 22




       statutory language or legislative intent in the enactment of the attorney's fees
       provision of Labor Law § 198 should be resolved in favor of a narrow construction.

       Id. at 464, 605 N.Y.S.2d at 217.


Section 198 of NYLL Article 6 does not exclude executives expressly. Since the Court finds that

the plaintiff asserted sufficient factual content to state a claim for violation of Section 193 of

NYLL Article 6, the availability of remedies under Section 198, if any, will depend on the

resolution of the plaintiff’s claim under Section 193 NYLL Article 6.

Count IV Breach of the Implied Covenant of Good Faith and Fair Dealing

       The defendants contend that Count IV alleging breach of the implied covenant of good

faith and fair dealing is duplicative of and based on the same facts as Count III breach of contract

cause of action, and the plaintiff has not claimed an independent tort. The plaintiff contends that

his breach of implied covenant of good faith and fair dealing is distinct from and in the

alternative to his breach of contract cause of action because the defendants acted in bad faith by

failing to pay him his earned compensation, bonus and severance pay.

       A breach of the implied covenant of good faith and fair dealing claim that is
       duplicative of a breach of contract claim must be dismissed. See New York
       University v. Continental Ins. Co., 87 N.Y.2d 308, 319–20, 639 N.Y.S.2d 283, 662
       N.E.2d 763 (1995). A good faith claim will be dismissed as redundant if it merely
       pleads that defendant did not act in good faith in performing its contractual
       obligations. See Amcan Holdings, Inc. v. Canadian Imperial Bank of Commerce,
       70 A.D.3d 423, 894 N.Y.S.2d 47, 49–50 (1st Dept.2010) (dismissing a good faith
       and fair dealing claim because it arose from the same facts as the breach of contract
       claims). Claims for breach of good faith and fair dealing are not duplicative when
       claims are not directed at all of the defendants and where claims are not predicated
       on contractual terms that form the basis of the breach of contract claim. See, e.g.,
       Forman v. Guardian Life Ins. Co. of America, 76 A.D.3d 886, 908 N.Y.S.2d 27 (1st
       Dept. Sept. 21, 2010) (holding that a good faith and fair dealing claim was not
       duplicative because the breach of contract claim was based on a warranty provision
       that did not appear in the other contracts).

       MBIA Ins. Co. v. GMAC Mortg. LLC, 30 Misc. 3d 856, 865, 914 N.Y.S.2d 604,
       611 (Sup. Ct. 2010)

                                                  19
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 20 of 22




The plaintiff did not assert tort or fraud in this action. Although the plaintiff asserts in a

conclusory fashion that his breach of the implied covenant of good faith and fair dealing cause of

action is distinct from his breach of contract cause of action, he does not identify or explain the

distinction. The Court finds that the plaintiff’s allegations in Count IV, the breach of the implied

covenant of good faith and fair dealing cause of action, are based on and repeat the factual

allegations in his Count III breach of contract cause of action; thus, Count IV, the breach of the

implied covenant of good faith and fair dealing claim, is duplicative of Count III, the breach of

contract cause of action, because it pleads that the defendants did not act in good faith in

performing their obligations under the employment contract. Accordingly, dismissing “Count IV

breach of the implied covenant of good faith and fair dealing” is warranted.

Whether Meyers and Matreya Are Proper Defendants in Count III Breach of Contract

        The defendants assert that Meyers and Matreya are included wrongfully in Count III, the

breach of contract cause of action, because: (a) Meyers signed the employment agreement in his

capacity as chief executive officer of Auditchain without any intent or commitment to assume

personal liability; and (b) Matreya is not a party to the employment agreement and the plaintiff

did not assert fraudulent use of Auditchain’s corporate form. The plaintiff did not oppose the

defendants’ argument that Meyers and Matreya are not proper defendants in Count III, the

breach of contract cause of action, he only asserted that they are proper defendants under Count

I, asserting violations of IWPCA, and Count II, asserting violations of NYLL, which the

defendants did not dispute in their reply.

        It is well settled that when an agent acts on behalf of a disclosed principal on a
        contract, the agent will not be personally bound unless there is clear and explicit
        evidence of the agent's intention to be so bound (Savoy Record Co. v. Cardinal
        Export Corp., 15 N.Y.2d 1; Mencher v. Weiss, 306 N.Y. 1; Hall v. Lauderdale, 46
        NY 70; City Univ. v. Finalco, Inc., 93 A.D.2d 792; Podolsky v. Equifax, Inc., 89

                                                  20
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 21 of 22




       A.D.2d 585). This is so even if the agent, in the course of his agency, induces the
       principal to breach the contract (Shaw v. Merrick, 60 A.D.2d 830).

       Spain v. Howard Holmes, Inc., 108 A.D.2d 741, 742–43, 485 N.Y.S.2d 87, 89
       (App. Div. 2d Dep’t 1985).

       Taking the allegations in the first amended complaint as true, Meyers signed the

employment agreement on behalf of Auditchain in his capacity as chief executive officer. The

plaintiff does not allege in his first amended complaint or in opposition to the motion that

Meyers signed the employment agreement in his personal capacity or acted in any manner that

could evidence his intention to be bound personally by the employment agreement.

Accordingly, the Court finds that dismissing Meyers as a defendant from “Count III breach of

contract” is warranted.

       Taking the allegations in the first amended complaint as true: (a) Matreya is not a party to

and is not mentioned in the employment agreement; (b) the plaintiff performed work for Matreya

and Auditchain simultaneously; (c) he received payments from Matreya for the first three months

of his employment; and (d) thereafter, the plaintiff did not receive any wages from “the

Company.” Although the plaintiff performed work for Matreya simultaneous to performing

work for Auditchain and he received payments from Matreya for three months of work

performed for Matreya, the plaintiff’s work for Matreya and his payments by Matreya for three

months of work he performed for Matreya are not governed by the plaintiff’s employment

agreement with Auditchain, since Matreya is not a party to and not mentioned in the employment

agreement. The plaintiff did not assert any improper use of corporate form. Since Matreya is

not a party to or mentioned in the employment agreement alleged to be the basis for the

plaintiff’s breach of contract cause of action, the plaintiff has no basis to sue Matreya for

breaching a contract to which Matreya was not a party and which does not mention Matreya.



                                                 21
        Case 1:20-cv-01477-KNF Document 44 Filed 10/08/20 Page 22 of 22




Accordingly, the Court finds that dismissing Matreya as a defendant from “Count III breach of

contract” is warranted.

                                          CONCLUSION

       For the foregoing reasons; (1) the defendants’ motion to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, Docket Entry No. 32, is granted in part and

denied in part; and (2) the plaintiff’s letter-motion to strike, Docket Entry No. 41, is denied as

moot. The plaintiff’s “Count I violation of Illinois Wage Payment and Collection Act” and

“Count IV breach of the implied covenant of good faith and fair dealing” are dismissed from the

first amended complaint, and Meyers and Matreya are dismissed as defendants only from “Count

III breach of contract” in the first amended complaint. The defendants shall file their answer to

the remaining claims in the first amended complaint, namely, Count II violations of NYLL

against all defendants and Count III breach of contract against Auditchain, on or before

October13, 2020. The defendants’ letter-motion for an extension of time to file their answer,

Docket Entry No. 33, is denied as moot.

Dated: New York, New York                                     SO ORDERED:
       October 8, 2020




                                                 22
